DUFOUR, J.
The plaintiff, a sub-contractor, was employed by Mazzei, a contractor, to construct a pavement around the house Owned by defendant, and he nows claims a privilege on the property for his work and material. . '
The work was not included in the original Contract, but wad under a special, subsequent ofle for less than $1000.00, hence Act 180 of 1894, holding the owner personalty liable if he fail to obtain security from the contractor, is not applicabfe.
Prola served no attested account, made no demand for payment when he knew that Mazzei was going to be paid, and it is not claimed that any payment was made by anticipation.
It is' settled that those who contract with the undertaker take under and not beyond the contract, and have neither a right of action against the owner who has paid him accordmg to law and *175the terms of the contract, nor a privilege on the building.
March 6th, 1905.
Hale vs. Wills, 3 An. 507; Kartensdick vs. Lhote, No. 2273 of our docket.
The plaintiff cannot recover. Affirmed.